Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to the application filed on 08/21/2019 in which Claims 1-20 are presented for examination.
Status of claims
Claims 1-20 are pending; of which claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email on 10/28/2021 by applicant the Mr. Ben Koopferstock (Reg. No. 71,488). 

1.	(Currently Amended)	A method of analyzing network packets for preventing attacks of a network by filtering illegitimate network packets while letting legitimate network packets access the network, the filtering being based on an association between network addresses and data packet classifications, the association being implemented as a tree structure, the data packet classifications allowing determining whether a network packet is legitimate, the method being executed by a computing device, the method comprising:
compressing the tree structure associating the network addresses with the data packet classifications, the tree structure comprising a plurality of non-leaf nodes of single bit test nodes 
determining, based on a number of consecutive non-leaf nodes having a single child and a compression threshold, whether a sub-portion of the tree structure comprising the consecutive non-leaf nodes having a single child is to be compressed;
if determination is made that the sub-portion of the tree structure is to be compressed:
generating a compressed sub-portion of the tree structure, the compressed sub-portion of the tree structure comprising a sequence of bits formed by a concatenation of the single bits associated with each one of the consecutive non-leaf nodes of the sub-portion of the tree structure, the number of bits of the sequence being equal or greater than the compression threshold; and
storing the compressed sub-portion of the tree structure in a non-transitory computer-readable memory.

2.	(Original)	The method of claim 1, wherein the number of bits of the sequence of the compressed sub-portion of the tree structure is determined by (1) a presence of one of the consecutive non-leaf nodes having a child leaf node, (2) a presence of one of the consecutive non-leaf nodes having more than one child or (3) a predefined maximum size of the sequence.

3.	(Original)	The method of claim 1, further comprising:
if determination is made that the sub-portion of the tree structure is not to be compressed:
generating a non-compressed sub-portion of the tree structure, the non-compressed sub-portion of the tree structure comprising a sequence of bits formed by a concatenation of one or more single bits associated with at least one non-leaf node of the sub-portion of the tree structure having more than one child, the number of bits of the sequence being less than the compression threshold; and
storing the non-compressed sub-portion of the tree structure in the non-transitory computer-readable memory.

4.	(Original)	The method of claim 1, wherein the compression threshold is 5 bits.

5.	(Currently Amended)	The method of claim [[1]]2, wherein the predefined maximum size of the sequence is 30 bits.

6.	(Original)	The method of claim 1, wherein the non-transitory computer-readable memory comprises a first non-transitory computer-readable memory and a second non-transitory computer-readable memory.

7.	(Original)	The method of claim 6, wherein (1) the compressed sub-portion of the tree structure is a first compressed sub-portion of the tree structure and (2) the non-compressed sub-portion of the tree structure is a first non-compressed sub-portion of the tree structure, wherein a first sub-portion of the tree structure comprises one of the first compressed sub-portion of the tree structure and the first non-compressed sub-portion of the tree structure and a second sub-portion of the tree structure comprises one of a second compressed sub-portion of the tree structure and a second non-compressed sub-portion of the tree structure.

8.	(Original)	The method of claim 7, wherein the first sub-portion of the tree structure is stored in the first non-transitory computer-readable memory and points to a memory address of the second non-transitory computer-readable memory wherein the second sub-portion of the tree structure is stored.

9.	(Original)	The method of claim 8, wherein the first sub-portion of the tree structure can be accessed from the first non-transitory computer-readable memory through a first single memory access and the second sub-portion of the tree structure can be accessed from the second non-transitory computer-readable memory through a second single memory access.

10.	(Original)	The method of claim 6, wherein the first non-transitory computer-readable memory is a first bank of a first QDR SRAM memory and the second non-transitory computer-readable memory is a second bank of a second QDR SRAM memory.


	upon updating the tree structure, storing one of a third compressed sub-portion of the tree structure and a third non-compressed sub-portion of the tree structure in the third part and modifying the one of the first compressed sub-portion of the tree structure and the first non-compressed sub-portion of the tree structure so that it points to the one of the third compressed sub-portion of the tree structure and the third non-compressed sub-portion of the tree structure

12.	(Original)	The method of claim 1, further comprising at least one (1) transmitting a network packet based on a priority established by the data packet classification, (2) identifying services to be performed on a network packet based on the data packet classification, (3) testing a network packet based on the data packet classification to establish that the network packet is part of a network attack and/or (4) creating metrics on traffic of network packets based on the data packet classification.

13.	(Currently Amended)	A method of filtering illegitimate network packets from a network while letting legitimate network packets access the network, the filtering being based on an association between network addresses and network packet metadata, the association being implemented as the network packet metadata, the tree structure comprising a plurality of non-leaf nodes of single bit test nodes and a plurality of leaf nodes comprising the network packet metadata, the method comprising:
	compressing the tree structure associating the network addresses with the network packet metadata, wherein the compressing comprises:

determining, based on the number of consecutive non-leaf nodes having a single child and a compression threshold, whether the sub-portion of the tree structure is to be compressed;
if determination is made that the sub-portion of the tree structure is to be compressed:
generating a compressed node data structure, the compressed node data structure comprising a path of the sub-portion of the tree structure, the path comprising a sequence of bits formed by a concatenation of the single bits associated with each one of the consecutive non-leaf nodes of the sub-portion of the tree structure, the number of bits of the sequence being equal or greater than the compression threshold; and
storing the compressed node data structure in a non-transitory computer-readable memory.

14.	(Currently Amended)	A system for analysing network packets for preventing attacks of a network by filtering illegitimate network packets while letting legitimate network packets access the network, the filtering being based on an association between network addresses and data packet classifications, the association being implemented as a tree structure, the data packet classifications allowing determining whether a network packet is legitimate, the system comprising:
a processor; and

at least one memory comprising executable instructions which, upon being executed by the processor, cause the system to:
compress
, and 
if determination is made that the sub-portion of the tree structure is to be compressed:
generating a compressed sub-portion of the tree structure, the compressed sub-portion of the tree structure comprising a sequence of bits formed by a concatenation of the single bits associated with each one of the consecutive non-leaf nodes of the sub-portion of the tree structure, the number of bits of the sequence being equal or greater than the compression threshold; and
store

15.	(Original)	The system of claim 14, wherein the number of bits of the sequence of the compressed sub-portion of the tree structure is determined by (1) a presence of one of the consecutive non-leaf nodes having a child leaf node, (2) a presence of one of the consecutive non-leaf nodes having more than one child or (3) a predefined maximum size of the sequence.

16.	(Original)	The system of claim 14, wherein the step of compressing further comprises:
if determination is made that the sub-portion of the tree structure is not to be compressed:
generating a non-compressed sub-portion of the tree structure, the non-compressed sub-portion of the tree structure comprising a sequence of bits formed by a concatenation of one or more single bits associated with at least one non-leaf node of the sub-portion of the tree structure having more than one child, the number of bits of the sequence being less than the compression threshold; and
storing the non-compressed sub-portion of the tree structure.

17.	(Original)	The system of claim 14, wherein the compression threshold is 5 bits.

15, wherein the predefined maximum size of the sequence is 30 bits.

19.	(Currently Amended)	The system of claim 14, wherein the at least one memory 

20.	(Original)	The system of claim 19, wherein (1) the compressed sub-portion of the tree structure is a first compressed sub-portion of the tree structure and (2) the non-compressed sub-portion of the tree structure is a first non-compressed sub-portion of the tree structure, wherein a first sub-portion of the tree structure comprises one of the first compressed sub-portion of the tree structure and the first non-compressed sub-portion of the tree structure and a second sub-portion of the tree structure comprises one of a second compressed sub-portion of the tree structure and a second non-compressed sub-portion of the tree structure.




REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “a tree structure associating the network addresses with the data packet classifications. The tree structure has several non-leaf nodes of single bit test nodes and several leaf nodes having data packet classifications. Whether a sub-portion of the tree structure including the consecutive non-leaf node having a single child is to be compressed is determined. The compressed sub-portion of the tree structure is generated, when determination is made that the sub-portion of the tree structure is to be compressed. The compressed sub-portion of the tree structure 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US  10511445 B1– Rubin - describes A digital signature over a message may be compressed by determining a plurality of values based at least in part on the message. A mapping of the plurality of values over a digital signature scheme may be used to determine a value from which a portion of the compressed digital signature is decompressible by cryptographically deriving one or more components of the uncompressed digital signature. 

US 20150117450 A1- Thibaut - describes packet classification and to a method of building and traversing a decision tree.

US 20090043796 A1– SAUERMANN - describes compressing a tree with a plurality of nodes that each may be associated with a node identifier and a parent node identifier. The method may comprise for each node in the tree determining whether the current node is to be deleted, if the current node is to be deleted updating a list of deleted nodes such that the node identifier of the current node may be stored; a parameter representing a number of nodes currently having been deleted from the tree may be stored, such that the parameter is associated with the node identifier of the current node, and updating the node identifier and the parent node identifier of the current node as a function of the list of deleted nodes.

US 20050240604 A1– Corl – describes compressing a search tree structure used in rule classification

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491